 

CaS€ 18-12491-CSS DOC 42 Filed 11/06/18 Page 1 Of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

X

 

In re: : Chapter ll
PROMISE HEALTHCARE GROUP, LLC, et al.,l : Case No. 18-12491 (CSS)

Debtors. : (Joint Administration Requested)

X Related D.I.: 11

 

INTERIM ORDER AUTHORIZING THE DEBTORS TO (I) MAINTAIN,
ADMINISTER, MODIFY, AND RENEW THEIR REFUND PROGRAMS
AND PRACTICES AND (II) HONOR OBLIGATIONS RELATED THERETO
Upon consideration of the motion (the “Motion”)2 for entry of an interim order (this
“Interim Order”) (a) authorizing the Debtors (i) to maintain, administer, modify, and renew their
Refund Program and make payments to patients and Third-Party Payors, or to otherwise honor

accrued prepetition obligations owed under their Refund Program, and (ii) to continue, replace,

modify, or terminate any Refund Program in the ordinary course of business, (b) authorizing and

 

1 The Debtors in these Chapter ll cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of Califomia, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
L.P. (8203), St. Alexius Hospital Corporation #l (2766), St. Alexius Properties, LLC (4610), Success Healthcare l,
LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices
and communications7 is 999 Yamato Road, 3'd FL, Boca Raton, FL 33431.

2 Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

EAST\162331036.1

 

CaS€ 18-12491-CSS DOC 42 Filed 11/06/18 Page 2 Of 4

directing financial institutions to receive, process, honor, and pay all related checks and electronic
payment requests for payment of Refund Program Obligations, (c) scheduling a final hearing to
consider approval of this Motion on a final basis, and (d) granting related relief, all as more fully
set forth in the Motion; and the Court having found that it has jurisdiction to consider the Motion
and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing
Ora’er of Reference from the United States District Court for the District of Delaware, dated
February 29, 2012; and upon consideration of the First Day Declaration in support thereof; and the
Court having found that consideration of the Motion and the relief requested therein is a core
proceeding pursuant to 28 U.S.C. § 157 (b); and the Court having found that venue of this
proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that
notice of the Motion as set forth therein is sufficient under the circumstances; and the Court having
reviewed the Motion and having considered statements from counsel and evidence adduced in
support of the Motion on an interim basis at the hearing held before this Court (the “Hearing”);
and the Court having determined that the legal and factual bases set forth in the Motion and at the
Hearing establish just cause for the relief granted herein; and upon all of the proceedings had
before the Court; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED on an interim basis as set forth herein.

2. The Debtors are authorized, but not directed, to pay or otherwise honor any Refund
Program Obligations in the ordinary course of business, in an amount not to exceed $300,000 in
the aggregate, on an interim basis, without further order of the Court.

3. The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

EAST\162331036.1

 

CaS€ 18-12491-CSS DOC 42 Filed 11/06/18 Page 3 Of 4

to receive, process, honor, and pay all such checks and electronic payment requests when presented
for payment, and all such banks and financial institutions are authorized to rely on the Debtors’
designation of any particular check or electronic payment request as being approved by this lnterim
Order.

4. Notwithstanding the relief granted herein and any actions taken hereunder, nothing
contained in the Motion or this lnterim Order or any payment made pursuant to this lnterim Order
shall constitute, nor is it intended to constitute, (a) an admission as to the validity or priority of any
claim or lien against the Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to
subsequently dispute and/or contest such claim or lien, (c) the assumption or adoption of any
agreement, contract, or lease under section 365 of the Bankruptcy Code, or (d) a grant of third-
party beneficiary status or bestowal of any additional rights on any third party.

5. Nothing in the Motion or this lnterim Order shall impair the ability of the Debtors
or any party in interest to contest the validity or amount of any payment made pursuant to this
lnterim Order.

6. The Debtors are authorized to issue postpetition checks, or to affect postpetition
fund transfer requests, in replacement of any checks or fund transfers requests that are dishonored
as a consequence of these chapter l l cases with respect to prepetition amounts owed in connection
with any Refund Program Obligation.

7. The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

8. Notice of the Motion satisfies the requirements set forth in Bankruptcy Rule
6004(a).

9. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this lnterim

Order are immediately effective and enforceable upon its entry.

EAS'I\162331036.1

 

 

 

'__

CaS€ 18-12491-CSS DOC 42 Filed 11/06/18 Page 4 Of 4

10. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this lnterim Order in accordance with the Motion.
11. The Final Hearing on the Motion shall be held on 17_.¢ ';t , 2018 at
f l " DO am (Eastem Time) and any objections or responses to the Motion shall be in
writing, filed with the Court, with a copy to chambers, and served upon (i) the proposed attorneys
for the Debtors: (a) DLA Piper LLP (US), 1201 North Market Street, Suite 2100, Wilmington,
Delaware 19801, Attn: Stuart Brown (stuart.brown@dlapiper.com); and (b) Waller Lansden
Dortch & Davis, LLP, 511 Union Street, Suite 2700, Nashville, TN 37219, Attn: John Tishler
(iohn.tishler@wallerlaw.com); (ii) the Office of the United States Trustee, J. Caleb Boggs Federal
Building, 844 King St., Lockbox 35, Wilmington DE 19801 (Attn: Brya Keilson
(brya.keilson@usdoj.com); (iii) counsel for Wells Fargo: (a) McGuireWoods LLP, 1251 6th Ave,
20th floor, New York, NY 10020, Attn: Brian Swett (bswett@mcguirewoods.com); and
(b) Richards, Layton & Finger, PA, 920 N King St, Wilmington, Delaware 19801, Attn: John
Knight (knight@rlf.com ); and (iv) counsel to any statutory committee of unsecured creditors.
12. This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this lnterim Order.

Date; H§é> ,2018
Wilmington, elaware

 

TH`E‘HONO’RABL‘ECHISTOPHER s. soNTCHi
UNITED sTATEs BANKRUPTCY JUDGE

EAST\162331036.1

 

